Title: From James Madison to Wilson Cary Nicholas, 10 July 1801
From: Madison, James
To: Nicholas, Wilson Cary


My dear Sir
Washington July 10. 1801
I can not at so late a day acknowledge your two favors of  without an explanation which I am sure your goodness will accept as an apology. Having brought with me to this place a very feeble state of health, and finding the mass of business in the Department, at all times considerable, swelled to an unusual size by sundry temporary causes, it became absolutely necessary to devote the whole of my time & pen to my public duties, and consequently to suspend my private correspondences altogether, notwithstanding the arrears daily accumulating. To this resolution I have thus far adhered. I must now endeavor to make some atonement for the delay, and your case is among the first that is suggested both by obligation & inclination.
That one of your letters which is confidential has been imparted to no person whatever. The P. O. Genl. continues in the hands of Col. H. who though not perhaps sufficiently in the views of the Administration, is much respected personally, & is warmly espoused politically also, by some of the purest and most weighty of our friends. It will be difficult to make a satisfactory arrangement for this Dept. that will not involve translations &c. which will prevent a real vacancy. Besides this I am inclined to believe that the P. would be afraid to draw on Virga. agst. competitions which wd. abound from other States. The Indiv[id]ual spoken of by you would, as you must be well assured, be perfectly desired as an associate in the public business, on every consideration, unless it be on that of robbing another important station of his services.
Little has occurred which you have not found in the Newspapers. The task of removing, and appointing officers, continues to embarrass the Ex. and agitate particular parts of the Union. The degree, the mode, & the times, of performing it, are often rendered the more perplexing, by the discord of information & counsel received from different persons whose principles & views are the same. In Connecticut the fever & murmur of discontent at the exercise of this power is the greatest. The removal of Goodrich & appt. of a respectable Repubn. have produced a Remonstrance to the President in the strongest terms that decorum would tolerate. The spirit in that State is so perverse that it must be rectified by a peculiar mixture of energy and delicacy. The Secyship. of the Navy is still unfilled, Langdon havg. lately sent his final refusal. The P. has just offered it to Mr. Robt. Smith, who we hope will be prevailed on to take it.
Our News from abroad have not yet decided the fate of Egypt, or furnished any sufficient data for calculating it. It is believed the Emperor Alexander will endeavor to keep at peace both with France & G. B. & at the same time not abandon the principle of the Coalition. This can only be done by mutually winking at mutual violations of their respective claims.
It is believed, or rather directly asserted by a consu⟨l⟩ just returned from St. Domingo, that Toussaint will proclaim in form, the independence of that Island, within 2 or 3 weeks. This event presents many important aspects to the U. S. as well as to other nations, which will not escape your eye. Lear had not arrived there when the above person came away. We are impatient for the information which may be expected from him.
You have probably heard the rumour of a cession of Louisiana to France, by a late & latent Treaty with Spain. The fact is not authenticated, but is extremely probable. If otherwise not probable, it is rendered so by the apparent policy of counteracting the Anglicism suspected in the Atlantic States, & the alarm excited by Blount’s affair, of some combined project to throw that Country into the hands of G. B. The subject engages our attention, and the proceedings deemed most suited to the complexity of the case, and the contrariety of interests & views involved in it, will be pursued. It may be inferred I think, that if France becomes possessed of this object, her policy will take a shape fitted to the interests and conciliatory to the minds of the Western people. This and the preceeding paragraph need not ⟨be of⟩ promiscuous use. I hope to leave this place within two weeks or thereabouts, being ⟨adm⟩onished to hasten it by a late slight attack of bile to which my Constn. is peculiarly prone. Yrs. Affly.
Js. Madison
 

   
   RC (MHi). Docketed by Nicholas.



   
   Nicholas to JM, 1 and 3 May 1801.



   
   For the Federalists’ reaction to the removal of Elizur Goodrich as collector in New Haven, see Webster to JM, 18 July 1801, and Constance B. Schulz, “‘Of Bigotry in Politics and Religion’: Jefferson’s Religion, the Federalist Press, and the Syllabus,” VMHBVirginia Magazine of History and Biography., 91 (1983): 76–77.



   
   Henry Hammond had been named consul at Cap Français 8 Dec. 1800 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:356).


